Citation Nr: 1312973	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-47 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a duodenal ulcer.

2.  Entitlement to service connection for a hiatal hernia.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962, with additional service in the U.S. Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In May 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In October 2012, attorney Lisa A. Lee withdrew from representation of the Veteran after certification of this appeal to the Board.  The October 2012 letter from the attorney and a March 2013 letter from the Board indicate that the Veteran was notified of this action; however, he has not appointed a new representative.  Although the Veteran's attorney's withdrawal was not in compliance with 38 C.F.R. § 20.608(a) (2012), in view of the fact that the Veteran's lack of response to the Board's letter may be construed as an intention to represent himself and therefore a revocation of his attorney's previous power of attorney, the Board finds that further action to effectuate the withdrawal is no longer necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

In accordance with the Board's May 2011 remand directives, the Veteran was afforded a VA examination for his claimed hiatal hernia in December 2011.  The examiner diagnosed a hiatal hernia, and opined that the hernia did not have its onset during active service, and was not related to any in-service disease, event, or injury.  His rationale was that the hernia was not diagnosed by upper gastrointestinal series (UGI) until 1976, 14 years after active duty.  He also concluded that he could not determine whether the Veteran's current symptoms were due to active duty without resorting to mere speculation.  In this regard, he found that although the Veteran claimed to have symptoms since his discharge, there was no record of complaints or symptoms again until 1974.  He acknowledged that the Veteran was treated for epigastric complaints in April 1960 and March 1962, but concluded that the complaints in 1960 were due to the subsequently diagnosed ulcer, and that the etiology of the epigastric burning in 1962 was unknown.  He also acknowledged that on a re-enlistment examination in 1963, the Veteran reported stomach trouble, however; he noted this was a historical document, not a treatment document, and the symptoms were minimized by the examiner.  He further determined that it would be speculative to attempt to reconcile the assertions of the Veteran, no matter how credible, with the lack of records.  

The examiner's negative opinion is based, in part, on the fact that there is no evidence of a hernia in service.  However, the Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Furthermore, although the examiner concluded that there was no record of complaints or symptoms related to a hernia from the time of the Veteran's discharge until 1974, the record shows that the Veteran was treated for epigastric burning in March 1962, and that he did report stomach trouble during his re-enlistment examination in 1963, whether his complaints were minimized or not.  Therefore, the examiner's opinion is partly based on inaccurate information.  Furthermore, the examiner did not discuss the fact that the Veteran reported epigastric pain beginning in 1959, during active service, although he was directed, in the May 2011 remand, to accept as credible these reports by the Veteran.  The examiner also failed to discuss the Veteran's reports of receiving hospital treatment for his gastrointestinal problems at St. Vincent's Hospital from 1963 to 1964.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion lacks probative value, and is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
As such, the Board has determined that VA has a duty to assist by seeking another medical opinion as to the etiology of any currently diagnosed gastrointestinal disorder, other than the service-connected duodenal ulcer.  See 38 C.F.R. § 4.2 (2012).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2012).

The Board also notes that in statements received in August 2012, the Veteran reported that he was initially treated for his ulcer and hernia at Fort Greely, Alaska in 1959, and then hospitalized for a severe ulcerated stomach at Ladd Air Force Hospital in Anchorage, Alaska (Fort Wainwright) for approximately 120 days.  He reported further that he was continued on medication and a bland diet at his next duty station in the Dougway, Utah Proving Ground, and subsequently treated at his next duty station, which was Fort McCullen in Anderson, Alabama, and later at the Vietnam Veterans Center in Jacksonville, Florida, until he changed insurance companies and started receiving treatment at Family Practice in Keystone Heights, Florida.

The record reflects that the RO requested active duty inpatient treatment records for duodenal ulcer, hiatal hernia, and epigastric pain from March 1, 1960 to April 30, 1960, from the National Personnel Records Center (NPRC), and received a negative reply in May 2012.  However, there is no indication in the record that the RO requested records from Fort Greely, Alaska; the Dougway, Utah Proving Ground; Fort McCullen in Anderson, Alabama; or Family Practice in Keystone Heights, Florida.  Furthermore, the Veteran's former attorney requested in a July 2012 statement, that a search of the Surgeon General's office extracts for admission records from military hospitals also be undertaken, and that records of treatment for the Veteran at Fort Wainwright, Alaska; Fort Greely, Alaska; the Dougway, Utah Proving Ground; and Fort McCullen in Anderson, Alabama, be requested directly from those facilities.  The RO also requested VA treatment records from the VA Medical Center in Jacksonville, Florida.  However, only records dated in December 2011 were received, and there are no other records currently available in Virtual VA.

The Board also notes that in an August 2012 statement, the Veteran's former attorney indicated that the Veteran had an appointment scheduled with his doctor to discuss his case in October 2012, and would possibly be obtaining a written opinion from the doctor following the appointment.  There are no records of treatment for the Veteran from his private physician in October 2012 or an October 2012 opinion currently associated with the claims file.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA and private medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain certain information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Furthermore, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2) (2012).  Here, after becoming aware of the private treatment records the Veteran's former attorney reported in her August 2012 letter, VA has also not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private medical care providers who have treated his duodenal ulcer and/or hiatal hernia, to specifically include treatment records from Family Practice in Keystone Heights, Florida.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctor(s) provide a negative reply.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

If the Veteran fails to provide the requested authorization, request that the Veteran obtain the records and provide them to VA.  

The RO should also obtain any additional VA medical records dated from December 2011 to the present.

2.  The RO or AMC should take the necessary steps, including requesting the records directly from the indicated facilities, to obtain any inpatient and/or outpatient treatment records or hospital reports for the Veteran from the U.S. Air Force hospital at Ladd Air Force Base (a.k.a., Fort Wainwright) in Anchorage, Alaska; Fort Greely, Alaska; Dougway, Utah Proving Ground; and Fort McCullen in Anderson, Alabama.  A search of extracts from the Surgeon General's Office (SGO) should also be conducted.  

If these records are not available, request that a negative reply be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e), and requested to provide a copy of the outstanding evidence to the extent he is able to. 

3.  Once the foregoing development has been completed, schedule the Veteran for a VA gastrointestinal examination regarding his hiatal hernia.  The Veteran's claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any gastrointestinal disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder 
(other than his duodenal ulcer) had its clinical onset during active service or is related to any in-service disease, event, or injury.

In doing so, the examiner should discuss the significance, if any, of the Veteran's in-service hospital treatment for epigastric pain in April 1960 and his subsequent treatment for "epigastric burning" in March 1962.  The examiner should also specifically acknowledge and discuss the fact that the Veteran received treatment for gastrointestinal problems as early as 1963 (i.e., within a year following separation from service), and the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) that his epigastric pain first began during service in approximately 1959 and has continued since. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disorder (other than the duodenal ulcer) was caused or aggravated by his service-connected duodenal ulcer.

If any gastrointestinal disorder (other than the duodenal ulcer) is found to be aggravated by the service-connected duodenal ulcer, the examiner should, to the extent possible, describe the baseline level of the disorder prior to any such aggravated by the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).

4.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, including an additional contemporaneous medical examination of the Veteran's service-connected duodenal ulcer, if deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond thereto, and the case should thereafter be returned to the Board if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


